WR-55,161-02
           FILED IN                                                COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                           AUSTIN, TEXAS
                                                                  Transmitted 4/1/2015 11:06:15 AM

          April 1,2015                                              Accepted 4/1/2015 11:36:01 AM
                                                                                     ABEL ACOSTA
                                      No. 55,161-02                                         CLERK
   ABELACOSTA, CLERK

                IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                                      AT AUSTIN



                                       EX PARTE
                               ERIC DEWAYNE CATHEY,
                                               Applicant.




                ON APPLICATION FOR WRIT OF HABEAS CORPUS,
                               IN CAUSE NO. 713189-B
                         FROM THE 176TH DISTRICT COURT
                                 OF HARRIS COUNTY



             UNOPPOSED MOTION TO GRANT ACCESS TO RECORDS



     TO     THE    HONORABLE      JUDGES     OF   THE   COURT     OF    CRIMINAL


     APPEALS:


             The Attorney General of Texas, by and through his attorney of record,

     Assistant Attorney General Jay Clendenin, requests that the Court grant the

     Attorney General's representative access to the records in this matter,

     including any sealed documents.     The undersigned has been informed that

     this Court has deemed these records confidential due to the presence of

     sealed documents within the records.         These records were previously

     transmitted to the Court for its consideration in relation to Cathey's Texas
Code of Criminal Procedure 11.071 application for a state writ of habeas

corpus. See Ex parte Cathey, No. 55,161-02 (Tex. Crim. App. 2014).

      Cathey has appealed this Court's order denying relief to the Supreme

Court for the United States. Eric Dewayne Cathey v. State of Texas, No. 14-

8305. As is frequently the case, the county representing the State of Texas in

this Court has requested that the Attorney General handle the matter in the

Supreme Court.      However, in order to adequately respond to Cathey's

petition for a writ of certiorari, the undersigned requires access to the

records. The Attorney General respectfully requests the records be released

to the Attorney General's representative, copy clerk Emily Kaiser, for

reproduction as soon as practicable so that the undersigned can meet his May

8, 2015 deadline in the Supreme Court. The Attorney General will maintain

confidentiality of the records and does not request that the seal be lifted for

the general public. Defense counsel, Layne E. Kruse, Esq., was contacted on

March 31, 2015, and indicated that he was not opposed to the release of these

records to the Attorney General's Office.

                               CONCLUSION


      The Attorney General respectfully requests that the Court order the

Clerk of the Court to allow the Attorney General's representative access to
the records in cause number 55,161-02 so that they may be reproduced and

copied for use in the Supreme Court appeal.

                                   Respectfully submitted,

                                   KEN PAXTON
                                   Attorney General of Texas

                                   CHARLES E. ROY
                                   First Assistant Attorney General

                                   ADRIENNE MCFARLAND
                                   Deputy Attorney General
                                   for Criminal Justice


                                   EDWARD L. MARSHALL
                                   Chief, Criminal Appeals Division


                                   s/ Jay Clendenin
 Attorney-in-charge                *JAY CLENDENIN
                                   Assistant Attorney General
                                   Texas Bar No. 24059589
                                   P. O. Box 12548, Capitol Station
                                   Austin, Texas 78711
                                   Tel: (512)936-1400
                                   Fax: (512) 320-8132
                                   Email: jay.clendenin®
                                   texasattorneygeneral.gov

                                   ATTORNEYS FOR RESPONDENT
                        CERTIFICATE OF SERVICE


      Pursuant to Rule 9.5(b)(1) of the Texas Rules of Appellate Procedure, I

do hereby certify that, if the email address for counsel of record for applicant

is on file with the electronic filing manager, then a true and correct copy of

the foregoing pleading was served electronically through the electronic filing

manager.    In the event that counsel's email address was not on file at the

time this motion was filed, I do hereby certify that on this the 1st day of

April, 2015, a true and correct copy of the foregoing pleading was served on

counsel, via electronic mail to:

Layne E. Kruse, Esq.
Norton Rose Fulbright US LLP
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Email: layne.kruse@nortonrosefulbright.com
Counsel for Eric Dewayne Cathey

                                    s/ Jay Clendenin
                                    JAY CLENDENIN
                                    Assistant Attorney General